NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL CHAVEZ LOZANO,                             No.    15-73061

                Petitioner,                     Agency No. A041-106-704

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Raul Chavez Lozano, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal and ordering

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The agency did not err or violate due process in pretermitting Chavez

Lozano’s application for cancellation of removal, where his conviction for

possession with intent to sell methamphetamine under California Health and Safety

Code § 11378 rendered him statutorily ineligible for such relief. See 8 U.S.C. §

1229b(a)(3); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show

error and substantial prejudice to prevail on a due process claim). Thus, the agency

was not required to address Chavez Lozano’s contentions regarding the other

eligibility requirements.

      We lack jurisdiction to consider Chavez Lozano’s unexhausted contentions

that the government failed to meet its burden of proving that he is removable as

charged, or that his conviction under California Health and Safety Code § 11378 is

not an aggravated felony. Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(the court lacks jurisdiction to consider legal claims not presented to the agency in

the alien’s proceedings).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    15-73061